Citation Nr: 1519011	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee, Wisconsin,
Pension Management Center


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from August 1950 to June 1952.  He died in March 2007.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, Pension Management Center.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that an appellant must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. §§ 3.103(e), 20.600 (2014).  Here, the appellant completed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in July 2014, in favor of the National Association of County Veterans Service Officers.  When an appellant has appointed a representative, that representative must be afforded the opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case.  On remand, the National Association of County Veterans Service Officers must be given an opportunity to offer a written argument on the appellant's behalf, and this argument must be considered by the RO.

Additionally, the Board notes that the basis for the AOJ's denial of the appellant's claim was that his income was excessive for eligibility for death pension benefits.  The most recent Medical Expense Report and Eligibility Verification Report pertaining to the death pension benefit claim were received from the appellant in May 2013.  On remand, the appellant should be contacted and requested to provide updated information detailing his current financial status, to include both income and expenses.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the appellant the opportunity to submit any additional income, asset, and medical expense information necessary with regard to his claim for death pension benefits.

2.  Afford the appellant's representative, the National Association of County Veterans Service Officers, the opportunity to file a VA Form 646, Statement of Accredited Representative in Appealed Case, including arguments in support of the claim on appeal.  The opportunity afforded, and any reply received, must be documented in the claims file.

3.  If any additional pertinent evidence is received, readjudicate the claim and issue a supplemental statement of the case if the benefit remains denied before the file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

